DETAILED ACTION
This Office Action is responsive to the reply November 29, 2021. Claims 1, and 6-11 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 2016/0214727 A1
“HAMEL”
4,021,142
“VIOLETTE”
US 2016/0003049 A1
“BALTAS”
US 2015/0191252 A1
“CLINE”


This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
CHAPTERS / PAGES
COPY
HEREINAFTER
KUZRKE.
“FUNDAMENTAL DIFFERENCES BETWEEN CONVENTIONAL AND GEARED TURBOFANS” (2009),
ASME, 
GT2009-59745
ALL
PROVIDED
PREVIOUSLY
“KURZKE”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over KURZKE in view of HAMEL, VIOLETTE, BALTAS, and CLINE.  

    PNG
    media_image1.png
    638
    828
    media_image1.png
    Greyscale

Re Claim 1, KURZKE teaches an aircraft propulsion system comprising: a gas turbine engine (direct drive, bypass ratio = 6; see Tables 1-2, Figure 2) comprising a compressor [annotated “LP COMPRESSOR” in Image 1], a combustor [annotated in Image 1], one or more turbines [annotated “LP TURBINE” in Image 1], a shaft [annotated “LP SHAFT” in Image 1] coupled to one turbine [annotated “LP TURBINE” in Image 1] of the one or more turbines, and a direct drive bypass fan [annotated “FAN” in Image 1] mechanically driven by the shaft (pages 1-4, 8); wherein, at maximum power of the gas turbine engine [take-off] (see pp. 1-2): the gas turbine engine is configured to produce a turbine entry temperature between 1800 Kelvin and 2000 Kelvin [1875 Kelvin] (p. 2), the gas turbine engine comprises a fan bypass ratio of between 5:1 and 10:1 [fan bypass ratio = 6:1] (Table 2, page 8), wherein a ratio of the fan bypass ratio to a turbine pressure ratio of the one turbine [turbine pressure ratio = 5.4] (Table 2, page 8) is between 1 and 2 [                        
                            
                                
                                    b
                                    y
                                    p
                                    a
                                    s
                                    s
                                     
                                    r
                                    a
                                    t
                                    i
                                    o
                                
                                
                                    t
                                    u
                                    r
                                    b
                                    i
                                    n
                                    e
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                     
                                    r
                                    a
                                    t
                                    i
                                    o
                                
                            
                            =
                            
                                
                                    6
                                
                                
                                    5.4
                                
                            
                            =
                            1.11
                        
                    ], wherein the one turbine has a turbine pressure ratio that is greater than 5 [turbine pressure ratio = 5.4] (Table 2, page 8), and wherein the one turbine comprises between three stages and six stages [5 stages] (Table 1, page 2; Table 2, page 8). However, KURZKE fails to teach the propulsion system is a hybrid aircraft propulsion system further comprising an electrical generator mechanically coupled to the shaft; an auxiliary propulsor mechanically coupled to an electric motor, and electrically coupled to the electric generator. 
HAMEL teaches a hybrid aircraft propulsion system 100 (Figs. 1-3) comprising: a gas turbine engine [102, 200] (Fig. 3) comprising a compressor [212, 214], a combustor 216, one or more turbines [218, 220], a shaft 226 coupled to one turbine 220 of the one or more turbines, and a direct drive bypass fan 204 mechanically driven by the shaft (¶¶0026-0027); an electrical generator 108 mechanically coupled to the shaft (¶¶0021, 0035); an auxiliary propulsor [106, 300] mechanically coupled to an electric motor 304 (¶¶0030, 0032), and electrically coupled to the electric generator (¶¶0030, 0035). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft propulsion system hybrid system further including an electrical generator mechanically coupled to the shaft and an auxiliary propulsor mechanically coupled to an electric motor, and electrically coupled to the electric generator, in order to provide an efficient propulsion system (HAMEL ¶¶0042,0043) and/or to reduce fan pressure ratio for a given engine (HAMEL ¶¶0004, 0006, 0022, 0042). However, KURZKE in view of HAMEL as discussed so far fails to teach the fan has a fan tip pressure ratio at the maximum power of the gas turbine engine of between 1.1 and 1.4. 
HAMEL indicates its hybrid arrangement facilitates lowering fan pressure ratio (which in the case of the gas turbine engine of KURZKE as discussed above begins at 1.73). See HAMEL at ¶¶0004, 0006, 0022, 0042. Furthermore, it was known prior to the effective filing date to provide a bypass fan analogous to that of KURZKE with a fan pressure ratio of 1.4 to 1.5 at maximum power (rated load) and to provide such a fan with a fan tip pressure ratio of between 1.1 and 1.4. See VIOLETTE 1:16-35 and BALTAS at Table 1, ¶¶0040-0043, 0060, 0062-0063, 0069. Thus, the prior art discloses the general conditions claimed. Moreover, the prior art characterizes fan tip pressure ratio a result effect variable that achieves a recognized result (inter alia wake interactions, jet velocity matching, drag, efficiency; BALTAS ¶0034, KURZKE pp. 2-3; HAMEL ¶¶0004, 0006, 0042). It would have been obvious to one of ordinary skill in the art at the time of invention to provide the direct drive bypass fan of KURZKE in view of HAMEL so it has a fan tip pressure ratio at the maximum power of the gas turbine engine of between 1.1 and 1.4, to achieve inter alia desired wake interactions and/or high efficiency (BALTAS ¶0034, KURZKE pp. 2-3, HAMEL ¶¶0042-0043) and since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges [of a result effective variable] by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 II (B), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05 II (A). However, KURZKE in view of HAMEL and VIOLETTE & BALTAS 
CLINE teaches a generator [LP Electric machine] is configured to absorb between 10% and 60% of mechanical power generated by one turbine [LP Shaft turbine 212] (which corresponds to the “one turbine”, KURZKE Fig. 2, HAMEL ¶¶0025-0026) (Figs. 2, 3A; ¶¶0028-0034, 0040-0042). Notably, one of ordinary skill will appreciate that “take-off” (maximum power) refers to a period increased thrust demand, consonant with an acceleration as set forth in CLINE (CLINE Fig. 3A, ¶¶0009, 0029-0034); and various operating points of acceleration shown in Figure 3A of CLINE illustrate that the generator [LP Electric machine] is configured to absorb between 10% and 60% of mechanical power generated by the one turbine (Fig. 3A). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of HAMEL in view of KURZKE and BALTAS such that wherein at the maximum power of the gas turbine engine: the generator is configured to absorb between 10% and 60% of mechanical power generated by the one turbine, in order to provide the ability advantageously control thrust acceleration operating points of an aircraft (CLINE ¶¶0009, 0028, 0030-0032, 0034).  
Functional recitations which fail to distinguish the claimed invention in terms of structure have been accorded little patentable weight. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114.



Re Claim 6, KURZKE in view of HAMEL, VIOLETTE, BALTAS, and CLINE teaches the system according to claim 1 as discussed above. KURZKE (and HAMEL) further teaches the direct drive bypass fan is coupled to the one turbine such that the bypass fan and one turbine rotate at the same rotational speed in use. See KURZKE pp. 1-2 and HAMEL ¶0026.  
Re Claim 7, KURZKE in view of HAMEL, VIOLETTE, BALTAS, and CLINE teaches the system according to claim 1 as discussed above, but as discussed so far fails to teach the auxiliary propulsor is configured to ingest a boundary layer airflow in flight.  HAMEL further teaches the auxiliary propulsor is configured to ingest a boundary layer airflow in flight (HAMEL ¶¶0022, 0024).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the auxiliary propulsor is configured to ingest a boundary layer airflow in flight, in order to provide an efficient propulsion system (HAMEL ¶¶0042,0043) and/or to reduce fan pressure ratio for a given engine (HAMEL ¶¶0004, 0006, 0022, 0042).
Re Claim 8, KURZKE in view of HAMEL, VIOLETTE, BALTAS, and CLINE teaches the system according to claim 1 as discussed above. KURZKE further teaches the one turbine comprises a low pressure turbine and the compressor comprises a low pressure compressor, wherein the gas turbine engine further comprises a high pressure compressor and a high pressure turbine (see annotations in Image 1 above). 
Re Claim 9, KURZKE in view of HAMEL, VIOLETTE, BALTAS, and CLINE teaches the system according to claim 1 as discussed above. KURZKE (and HAMEL) further teaches the shaft comprises a low pressure shaft, wherein the low pressure turbine is coupled to the low pressure compressor, the generator and the direct drive bypass fan by the low pressure shaft, and the high pressure turbine is coupled to the high pressure compressor by a high pressure shaft See KURZKE pp. 1-3 AND Fig. 2 and HAMEL Fig. 1, ¶¶0026, 0035.   
Re Claim 10, KURZKE in view of HAMEL, VIOLETTE, BALTAS, and CLINE teaches the system according to claim 1 as discussed above. KURZKE further teaches an aircraft comprising 
Re Claim 11, KURZKE in view of HAMEL, VIOLETTE, BALTAS, and CLINE teaches the aircraft according to claim 10 as discussed above, but as discussed so far fails to teach the auxiliary propulsor is located such that an inlet is located an aft region of the aircraft.  
HAMEL further teaches the auxiliary propulsor is located such that an inlet 318 is located adjacent an aft region of the aircraft, and comprises an outlet 320 adjacent an aft portion of the aircraft (Figs. 1-2, ¶¶0024, 0030-0031).   It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the auxiliary propulsor is located such that an inlet is located adjacent an aft region of the aircraft, and comprises an outlet  adjacent an aft portion of the aircraft, for the reasons discussed above in claim 1. 
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
The amended claims are met by the new combination of references as set forth above, necessitated by Applicant’s amendment. 
Applicant asserts the examiner is incorrect in insisting “fan bypass ratio”, “turbine inlet temperature” and “generator power” are functional recitations. See Remarks p. 5. The examiner disagrees, in the instant case, each is a parameter that is produced by the engine, not a structure of the engine. It is acknowledged that features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). In the instant case, the parameters in dispute describe a function of the engine, and thus are functional recitations. See MPEP 2114. "[A]pparatus claims cover what a device is, not what a Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Nevertheless, the functional recitations are obvious in view of the prior art as set forth fully in the rejections. 
In response to applicant's argument that CLINE allegedly fails to teach the functional recitation that the generator is configured to absorb between 10% and 60% of the mechanical power generated by the one turbine at maximum power of the gas turbine engine, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues: 

    PNG
    media_image2.png
    120
    602
    media_image2.png
    Greyscale

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant fails to consider what the combined teachings of the prior art would suggest to one of ordinary skill concerning “maximum power” as claimed. In the instant case, maximum power in the prior art refers to take-off (KURZKE p. 2) and consonant with the instant application (SPEC p. 6), as discussed further below. 






    PNG
    media_image3.png
    269
    572
    media_image3.png
    Greyscale

The examiner disagrees that 326 corresponds to maximum power, as ‘Power In’ of LP shaft is clearly lower at bars 326 than the last operating point of 332 and ¶0034 indicates “Columns 332 illustrates a further response… and increased power output into the LP shaft” (emphasis added). 

    PNG
    media_image4.png
    615
    805
    media_image4.png
    Greyscale

At the last operating point of 332, where ‘Power In’ is shown at its maximum in Figure 3, the generator is shown absorbing between 10% and 60% of mechanical power generated by the LP turbine. Notably, Figure 3A illustrates a “series of operating points for a gas turbine engine undergoing a thrust acceleration (¶0009). One of ordinary skill would understand take-off is such a thrust acceleration. Arguments of counsel amount to mere allegations that are not factually In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 16, 2022

/JASON H DUGER/Primary Examiner, Art Unit 3741